Citation Nr: 1445663	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus, claimed to be the result of exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1973 with the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In October 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As noted above, the Veteran's claim of entitlement to service connection for Type II Diabetes Mellitus, claimed to be the result of exposure to Agent Orange, was previously remanded by the Board in October 2013.  When the Board remanded this case in October 2013, it directed the RO/AMC to search for all available ship deck logs, ship histories, and other unit records from mid-1971 (when the Veteran was on board the U.S.S. Henry W. Tucker) that would verify the Veteran's statements regarding service on land in the Republic of Vietnam (Vietnam).  In this regard, the Veteran's personnel records confirm that the Veteran was onboard the U.S.S. Henry W. Tucker from 1969 until November 1971.  

The Board notes that, on remand, the AOJ contacted the Defense Personnel Records Information Retrieval System (DPRIS).  In a February 2014 response, DPRIS determined that the U.S.S. Henry W. Tucker "provided Naval Gunfire Support (NGFS) off the coasts of the I and II Corps Tactical Zones, Republic of Vietnam (RVN) during the period July 23-31, 1971."  DPRIS stated that the U.S.S. Henry W. Tucker was then "ordered back to Vietnam for coastal surveillance operations near Cam Ranh Bay from September 7-10, 1971.  The ship refueled in Da Nang, RVN on September 11, 1971."  DPRIS then stated that they "did not conduct deck log research on behalf of [the Veteran] due to the fact the command history places the U.S.S. Henry W. Tucker in the Continental United States during the period indicated on his claim."  Significantly, however, the Board finds this to be an inaccurate statement, as the Veteran has indicated that he served on land in Vietnam in "mid-1971," which could arguably be either July 1971 or September 1971, when the U.S.S. Henry W. Tucker was conducting operations in Vietnam and when the Veteran was onboard. 

In this regard, the Board notes that, in a December 2011 statement, the Veteran reported that the ship deck logs would confirm his service on land in Vietnam.  Moreover, in a June 2014 Informal Hearing Presentation (IHP), the Veteran's representative also questioned why the ship deck logs were not obtained upon remand.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary a concomitant duty to ensure compliance with the terms of the remand.  In light of the foregoing, because ship deck logs that might verify the Veteran's statements regarding service on land in the Republic of Vietnam were not obtained, the Board has no discretion and must remand this matter for compliance with the October 2013 remand instructions.  Id.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available ship deck logs for the U.S.S. Henry W. Tucker dated from July 23-31, 1971, and September 7-11, 1971.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

